DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 05/17/2019. As directed by the amendment: claims 11, 21, and 23-48 have been cancelled. Thus, claims 1-10, 12-20, and 22 are presently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Adjustment mechanism configured to change a length of the transmission cable” in claims 1 and 12; “mechanism” is the generic place holder coupled with the functional language “configured to change a length of the transmission cable”. The adjustment mechanism is being interpreted as a frame, a first mounting cap, a second mounting cap, and a movable member as described in the specification ¶ 0078-0079 and structural equivalents thereof.
“Movable member…increases the length…” in claims 3 and 14; “member” is the generic placeholder coupled with the functional language “increases the length”. The movable member is being interpreted as a first fork, a second fork, a first 
“First drive coupling couples the first drive spindle…” in claim 10; “coupling” is the generic placeholder coupled with the functional language “couples the first drive spindle”, the coupling is being interpreted as a belt as described in the specification ¶ 0059 and structural equivalents thereof.
“Second drive coupling couples the second drive spindle…” in claim 10; “coupling” is the generic placeholder coupled with the functional language “couples the second drive spindle”, the coupling is being interpreted as a belt as described in the specification ¶ 0059 and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12-16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madhani et al. (Patent No. US 5,807,377 A), hereinafter Madhani.
Regarding claim 1, Madhani discloses (see figs. 4A-6) an apparatus 12 (see fig. 4A), comprising: a shaft 24 comprising a distal end portion (see fig. 4A); a wrist assembly 22 comprising a proximal wrist portion and a distal wrist portion (see figs. 4A and 5, annotated fig. 5 below), the proximal wrist portion being coupled to the distal end portion of the shaft 24 (see figs. 4A and 5), actuation of the wrist assembly 22 producing movement of the distal wrist portion relative to the proximal wrist portion (see annotated fig. 5 below and col. 7 lines 4-16), the wrist assembly 22 defining a wrist cable path (see col. 10 lines 4-22 and figs. 5-6), and a length of the wrist cable path changing when the distal wrist portion moves relative to the proximal wrist portion (see annotated fig. 5 below); an end effector 20a/b coupled to the distal wrist portion (see annotated fig. 5 below), actuation of the end effector 20a/b producing movement of the end effector 20a/b relative to the distal wrist portion (see annotated fig. 5 below and col. 7 lines 4-16); a cable pair C1 and C2 routed through the wrist cable path (see annotated fig. 5 below and fig. 6), a first end of the cable pair C1 and C2 being coupled to the end effector 20a/b (see fig. 5 and col. 10 lines 4-22); and a transmission coupled to a proximal 

    PNG
    media_image1.png
    386
    476
    media_image1.png
    Greyscale

Regarding claim 2, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 1. Madhani further discloses the wrist cable path is a first wrist cable path (see col. 10 lines 4-22 and figs. 5-6), the cable pair is a first cable pair C1+C2, the first end of the first cable pair C1+C2 is coupled to a first tool 20a of the end effector 20a/b (see fig. 5 and col. 11 line 62 – col. 12 line 10); Attorney Docket No.: ISRG08030/USApplication No.: NOT ASSIGNEDPage 4the actuator of the transmission is a first actuator M1+M2, the transmission cable path is a first transmission cable path (see fig. 6 proximal to M1-M4); the apparatus further comprises a second cable pair C3+C4 routed through a second wrist cable path within the wrist assembly 22 (see figs. 5-6 and col. 11 line 62 – col. 12 line 10), a length of the second wrist cable path changing when the distal wrist portion moves relative to the proximal wrist portion (see fig. 5 and col. 11 line 62 – col. 12 line 10), and a first end of the second cable pair C3+C4 being coupled to a second tool 20b of the end effector 20a/b (see fig. 5 and col. 11 line 62 – col. 12 line 10); and the transmission further comprises a second actuator M3+M4 configured to move a second end of the second cable pair C3+C4 to cause the second cable pair C3+C4 to actuate the second tool 20b of the end effector 20a/b (see fig. 4a and 5, col. 11 line 62 – col. 12 line 10), the second end of the second cable pair C3+C4 being routed through a second transmission cable path within the transmission (see figs. 4a and 6), the adjustment mechanism (figs. 4a and 6, col. 11 lines 39-53) being configured to change a length of the second transmission cable path in response to a change in the length of the second wrist cable path (pulley 82 is moved to tension cables C1-C4, changes in cable paths at the wrist assembly will be compensated by rotation of pulley 80).

Regarding claim 3, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 2. Madhani further discloses the adjustment mechanism (see figs. 4a and 6, col. 11 lines 39-53) comprises a movable member 78+80  (see fig. 6, the movable member increases the length of the first transmission cable path and decreases the length of the other of the first transmission cable path and therefore is a structural equivalent to the movable member as interpreted under 112(f)) operably coupled to the second end of the first cable pair C1+C2 and the second end of the second cable pair C3+C4 (see fig. 6 and col. 11 lines 24-53); and movement of the movable member 78+80 simultaneously increases the length of one of the first transmission cable path or the second transmission cable path and decreases the length of the other of the first transmission cable path or the second transmission cable path (see fig. 6 and col. 11 lines 39-53).

Regarding claim 4, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 3. Madhani further discloses the second end of the first cable pair C1+C2 exerts a first force on a first side 80 of the movable member 78+80, the second end of the second cable pair C3+C4 exerts a second force on a second side 78 of the movable member 78+80 (see fig. 6 and col. 11 lines 39-53); and movement of the movable member 78+80 is produced by a difference between the first force and the second force (see fig. 6 and col. 11 lines 39-53).

Regarding claim 5, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 1. Madhani further discloses the adjustment mechanism (see figs. 4a 

Regarding claim 7, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 3. Madhani further discloses the movable member 78+80 comprises a first pulley 80 and a second pulley 78, a portion of the second end of the first cable pair C1+C2 is wrapped about and exerts a first force on the first pulley 80 (see fig. 6 and col. 11 lines 24-30), a portion of the second end of the second cable pair C3+C4 is wrapped about and exerts a second force on the second pulley 78 (see fig. 6 and col. 11 lines 31-38); and the movable member 78+80 is configured to move within the transmission in response to a difference between the first force and the second force (see col. 11 lines 39-53).

Regarding claim 8, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 3. Madhani further discloses the movable member 78+80 is rotatable within the transmission about a pivot axis (see fig. 6 and see col. 11 lines 39-53, the movable member comprises pulleys and a pulley is a wheel on an axle that rotates about the axle); rotation of the movable member 78+80 in a first direction about the pivot axis increases the length of the first transmission cable path and decreases the length of the second transmission cable path (see fig. 6 and see col. 11 lines 39-53); and rotation of the movable member 78+80 in 

Regarding claim 9, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 3. Madhani further discloses the first actuator M1+M2 comprises a first capstan 93 (see fig. 4B) about which the second end of the first cable pair C1+C2 is wound (see figs. 4B and 8A, col. 13 lines 18-30), the first capstan 93 being configured to rotate about a first axle to move the second end of the first cable pair C1+C2, and the first axle being configured to move within the transmission to change the length of the first transmission cable path (see fig. 4B and 6, col. 10 lines 43-65, col. 11 lines 24-38, the drive motors each comprise a capstan that engages the cable); the second actuator M3+M4 comprises a second capstan 93 [see fig. 4B and col. 10 lines 43-65, each motor M1-M5 is disclosed as having a drive shaft (see col. 10 lines 54-57) and the drive shaft is disclosed as having a drive shaft capstan (see col. 10 lines 58-65) such that there are multiple drive shaft capstans 93] about which the second end of the second cable pair C3+C4 is wound (see fig. 8A and col. 13 lines 18-30), the second capstan 93 being configured to rotate about a second axle to move the second end of the second cable pair C3+C4, and the second axle being configured to move within the transmission to change the length of the second transmission cable path (see fig. 4B and 6, col. 10 lines 43-65, col. 11 lines 24-38, the drive motors M1-M5 each comprise a drive shaft and the drive shafts each have a drive shaft capstan such that there are multiple drive shaft capstans 93, not only on motor M4 as shown in fig. 4B. The drive shaft capstans engage the cables); and the movable member 
The language “the first capstan being configured to rotate about a first axle to move the second end of the first cable pair, and the first axle being configured to move within the transmission to change the length of the first transmission cable path… the second capstan being configured to rotate about a second axle to move the second end of the second cable pair, and the second axle being configured to move within the transmission to change the length of the second transmission cable path… such that a first movement of the first axle causes a second movement of the second axle” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Madhani meets the structural limitations of the claim, and the first capstan is capable of rotating about a first axle to move the second end of the first cable pair, and the first axle is capable of moving within the transmission to change the length of the first transmission cable path… the second capstan is capable of rotating about a second axle to move the second end of the second cable pair, and the second axle is capable of moving within the transmission to change the length of the second transmission cable path… such that a first movement of the first axle causes a second movement of the second axle. Since a capstan is a vertical-axled rotating machine, the first and second capstans have an axle and they rotate 

Regarding claim 10, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 9. Madhani further discloses the transmission further comprises a first drive coupling 44 (the first drive coupling couples the first drive spindle to the first capstan and therefore is a structural equivalent to the first drive coupling as interpreted under 112(f)), a second drive coupling 46 (the second drive coupling couples the second drive spindle to the second capstan and therefore is a structural equivalent to the first drive coupling as interpreted under 112(f)), a first drive spindle 70, and a second drive spindle 74 (see fig. 6); the first drive coupling 44 couples the first drive spindle 70 to the first capstan 93 of the first actuator M1+M2 so that rotation of the first drive spindle 70 causes the first capstan 93 of the first actuator M1+M2 to rotate about the first axis (see fig. 6 and col. 11 lines 24-38, coupling 44 is a structural equivalent of a belt and meets the interpretation under 112(f)); and the second drive coupling 46 couples the second drive spindle 74 to the second capstan 93 of the second actuator M3+M4 so that rotation of the second drive spindle 74 causes the second capstan 93 of the second actuator M3+M4 to rotate about the second axis (see fig. 6 and see fig. 6 and col. 11 lines 24-38, coupling 44 is a structural equivalent of a belt and meets the interpretation under 112(f)).

Regarding claim 12, Madhani discloses (see figs. 4A-6) an apparatus 12 (see fig. 4A), comprising: a shaft 24 comprising a distal end portion and a proximal end portion (see fig. 4A); 

    PNG
    media_image1.png
    386
    476
    media_image1.png
    Greyscale


	Regarding claim 13, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 12. Madhani further discloses the cable pair is a first cable pair C1+C2, the actuator of the transmission is a first actuator M1+M2, the transmission cable path is a first transmission cable path (see fig. 6 proximal to M1-M4); the input portion 80 of the adjustment mechanism (figs. 4a and 6, col. 11 lines 39-53) is a first input portion 80, the force is a first force (see col. 11 lines 39-53), the apparatus 12 further comprises a second cable pair C3+C4 comprising a first end and a second end (see figs. 4A and 6), the end effector 20a/b comprises a first tool 20a and a second tool 20b (see fig. 5); the first end of the first cable pair 

Regarding claim 14, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 13. Madhani further discloses the adjustment mechanism (see figs. 4a and 6, col. 11 lines 39-53) comprises a movable member 78+80 (see fig. 6, the movable member increases the length of the first transmission cable path and decreases the length of the other of the first transmission cable path and therefore is a structural equivalent to the movable member as interpreted under the interpretation under 112(f)), the movable member 70+80 comprises the first input portion 80 and the second input portion 78 (see figs. 4a and 6, 

Regarding claim 15, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 14. Madhani further discloses movement of the movable member 78+80 is produced by a difference between the first force and the second force (see col. 11 lines 39-53).

Regarding claim 16, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 14. Madhani further discloses the first input portion comprises a first pulley 80 (see fig. 6), and the second input portion comprises a second pulley 80 (see fig. 6), a portion of the second end of the first cable pair C1+C2 is wrapped about and exerts the first force on the first pulley 80 (see fig. 6, col. 11 lines 24-30 and col. 11 lines 39-53), a portion of the second end of the second cable pair C3+C4 is wrapped about and exerts the second force on the second pulley 78 (see fig. 6, col. 11 lines 31-53); and the movable member 78+80 is configured to move within the transmission in response to a difference between the first force and the second force (see col. 11 lines 39-53).

Regarding claim 22, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 12. Madhani further discloses the actuator M1+M2 comprises a 
The language “the capstan is configured to rotate about an axle to move the second end of the cable pair, and the axle is configured to move within the transmission to change the length of the transmission cable path” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Madhani meets the structural limitations of the claim, and the capstan is capable of rotating about an axle to move the second end of the cable pair, and the axle is capable of moving within the transmission to change the length of the transmission cable path. Since a capstan is a vertical-axled rotating machine, the capstan has an axle and is rotates about that axle. The motors move their respective cable pairs in order to change the length of the transmission cable path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madhani in view of Burbank et al. (PG Pub US 2018/0116743 A1), hereinafter Burbank.
Regarding claim 6, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 5. Madhani does not discloses the adjustment mechanism comprises a biasing member that exerts a biasing force on the movable member; and the biasing force opposes the tension force.
However, Burbank, in the same field of endeavor, teaches a similar surgical device comprising an adjustment mechanism comprising a biasing member 350 that exerts a biasing force on the moveable member 332; and the biasing force opposes the tension force (see fig. 3, ¶ 0007, 0051-0052, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Madhani to have the adjustment mechanism comprises a biasing member that exerts a biasing force on the movable member; and the biasing force opposes the tension force as taught by Burbank, for the purpose of providing an element that assists in compensating for slack of the cable actuation elements (see Burbank ¶ 0007).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madhani in view of Nishizawa et al. (PG Pub US 2007/0208375 A1), hereinafter Nishizawa.
Regarding claim 17, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 14. Madhani further discloses the movable member 78+80 is configured to translate within the transmission (see figs. 4A and 6), translation of the movable 
 Madhani does not disclose the adjustment mechanism comprises a bearing; the movable member comprises a bearing surface in sliding contact with the bearing,
However, Nishizawa, in the same field of endeavor, teaches a similar surgical device comprising a movable member 120 comprising a bearing surface in sliding contact with a bearing 123 (see fig. 7 and ¶ 0078, the bearing and movable member rotate around each other generating sliding friction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Madhani to have the adjustment mechanism comprises a bearing; the movable member comprises a bearing surface in sliding contact with the bearing, as taught by Nishizawa, for the purpose of reducing friction between the moving parts resulting in smoother sliding and less wear and tear.

Regarding claim 19, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 17. Madhani further discloses the adjustment mechanism comprises a frame 28a positioned within the transmission (see figs. 4A and 6, col. 10 lines 43-57); and the frame 28a comprises a stop surface 96 configured to engage the movable member 78+80 to limit movement of the movable member 78+80.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Madhani in view of Nishizawa as applied to claim 17 above and further in view of Okamoto et al. (PG Pub US 2014/0309625 A1) and Solomon et al. (Patent No. US 10,595,948 B2), hereinafter Okamoto and Solomon.
Regarding claim 18, modified Madhani teaches the claimed invention substantially as claimed, as set forth above in claim 17. Madhani further discloses the adjustment mechanism (figs. 4a and 6, col. 11 lines 39-53) comprises a frame 28a (see fig. 4A and col. 10 lines 43-57); the frame 28a is positioned within the transmission (see fig. 4A and 6). Modified Madhani teaches the adjustment mechanism comprises a second bearing (the movable member of Madhani has two pulleys 78 and 80 and each pulley is modified to have a bearing as taught by Nishizawa; the bearing 123 of Nishizawa is a roller bearing because it supports rotating elements, see Nishizawa ¶ 0078).

However, Okamoto, in the same field of endeavor, teaches a similar surgical device comprising a movable member 107 configured to translate along a linear path (see figs. 18 and 20A-20D, ¶ 0205).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Madhani to have the movable member is configured to translate along a linear path as taught by Okamoto, for the purpose of assisting in deflection of the end effector by providing quick and efficient adjustment of tension by reducing the amount of rotation needed by the pulley (see Okamoto ¶ 0205 and 0213).
Modified Madhani still does not teach the first roller bearing is coupled to the frame about a first pin; the second roller bearing is coupled to the frame about a second pin; and the movable member is configured to translate along a linear path defined between a centerline of the first pin and a centerline of the second pin.
However, Solomon, in the same field of endeavor, teaches a similar surgical device comprising a bearing coupled to a frame 1012 about a pin 1011A (see figs. 10A-10B and col. 13 lines 33-38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Madhani to have the first roller bearing is coupled to the frame about a first pin; the second roller bearing is coupled to the frame about a second pin as taught by Solomon, for the purpose of securing the pulleys and bearings to the frame (See Solomon col. 13 lines 33-38).
.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Madhani in view of Nishizawa as applied to claim 17 above and further in view of Okamoto.
Regarding claim 20, Madhani discloses the claimed invention substantially as claimed, as set forth above in claim 17. Madhani further discloses the movable member 78+80 has a first pulley 80 with a first bearing surface and a second pulley 78 with a second bearing surface. Modified Madhani teaches the bearing surface of the movable member is a first bearing surface in contact with a first side of the bearing (see claim 17 rejection); and the movable member comprises a second bearing surface in contact with a second side of the bearing (see claim 17 rejection).
Modified Madhani does not teach the movable member is configured to translate along a linear path substantially collinear with a longitudinal centerline of the movable member.
However, Okamoto, in the same field of endeavor, teaches a similar surgical device comprising a movable member 107 configured to translate along a linear path substantially collinear with a longitudinal centerline of the movable member (see figs. 18 and 20A-20D, ¶ 0205).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Awtar (PG Pub US 2018/0080533 A1) teaches a mechanism for conserving cable length; Schuh et al. (PG Pub US 2018/0055583 A1) teaches a mechanism for conserving cable length; Au et al. (PG Pub US 2014/0128849 A1) teaches a mechanism for conserving cable length; Chaplin et al. (PG Pub US 2019/0223960 A1) teaches a movable member configured to translate linearly; Kimura et al. (PG Pub US 2019/0231374 A1) teaches a movable member configured to translate linearly; Jinno et al. (PG Pub US 2010/0198253 A1) teaches a movable member configured to translate linearly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771